Citation Nr: 1740254	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-04 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1  Entitlement to a rating in excess of 20 percent for a service connected left ankle disability.

2.  Entitlement to a compensable rating for a service connected epididymo-orchitis condition to include a left testicle varicocele disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was subsequently transferred to the St, Petersburg, Florida RO.

In July 2016, the Board remanded the Veteran's claim for further development to include a VA examination of the left ankle.  The Veteran did not appear for the VA examination.  Subsequent to the Boards' July 2016 remand, the AOJ continued to deny the Veteran's claim for increase rating in excess of 20 percent for his service-connected left ankle disability and denied his non-compensable rating for a service connected left testicle varicocele (January 2017 supplemental statement of the case (SSOC) and returned this matter to the Board for further consideration.


FINDINGS OF FACT 

1.  The Veteran's left ankle disability is manifested by marked limited motion, with no evidence of ankylosis.

2.  Treatment of the Veteran's epididymo-orchitis condition, characterized as left testicle varicocele, has not required long term drug therapy, or one to two hospitalizations per year, and/or intensive management.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for left ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes (DC) 5270, 5271 (2016).

2.  The criteria for a compensable rating for chronic epididymo-orchitis are not met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.21, 4.1, 4.3, 4.7, 4.31, 4.115, Diagnostic Code 7525 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified before the Board on April 2016.  A transcript of the hearing is associated with the record.

The Veteran was provided a VA examination to determine the etiology and severity of his service connected left varicocele condition.  As will be discussed below, the Veteran was also scheduled for a VA examination in an effort to address etiology severity of his service connected left ankle conditions for which he is seeking a higher rating.  Unfortunately, the Veteran failed to report to the examination for his left ankle disability and did not present good cause for his absence.  As such, that claim will be rated based on the evidence of record.  38 C.F.R. § 3.655.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Left Ankle

In a November 2008 rating decision, the Veteran was granted service connection for a left ankle disorder (status post fracture) and assigned a noncompensable rating effective July 2008, which was increased to 20 percent in a January 2012 rating decision effective August 2011 (date of claim for increase).  The Veteran is seeking a higher rating.

Under Diagnostic Code 5271 for disabilities of the ankle, a 10 percent evaluation is warranted for moderate limitation of motion and a 20 percent rating for marked limitation of motion.  The scheduler provides that the normal range of motion of the ankle is from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.

A higher evaluation of 30 percent is warranted if there is ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  

In accordance with the July 2016 BVA remand instructions, the RO contacted the Veteran and scheduled him for a VA medical examination to determine the severity of his service connected left ankle disorder.  Unfortunately, the Veteran failed to appear for the VA examination; therefore, no VA examination was conducted.  

Neither the Veteran nor his representative in his July 2017 brief have presented good cause for his failure to report for VA examination scheduled; or requested another examination or, after receipt of the supplemental statement of the case (SSOC), argued that the Veteran had not received notice of the VA examinations.  Under these circumstances, the Board finds that the Veteran failed to report for VA examinations without good cause.  Moreover, the Veteran testified that he would be willing to go to a VA examination for his left ankle.  The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his increased rating claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Thus, evidence expected from this examination, which might have been material to the outcome of the Veteran's claim, could not be considered.  

In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Turning to the evidence of record, a November 2011 private treatment record shows treatment for the Veteran's left ankle pain.

The Veteran underwent an October 2011 physical therapy VA consultation. Regarding his left ankle, dorsiflexion was noted to 10 degrees and plantar flexion was noted to 60 degrees range of motion (which appears to be an error in recording because the maximum plantar flexion evaluation is 45 degrees).  Prognosis was assessed as excellent with continued skilled physical therapy.

In November 2011, the Veteran underwent a VA examination for his service connected ankle condition.  The Veteran reported left ankle pain.  The examiner reported no ankylosis or tenderness of the left ankle.  The range of motion of the left ankle was observed as dorsiflexion to 5 degrees (20 degrees is normal) and the plantar flexion to 5 degrees (45 degrees is normal).  The examiner observed no pain with range of motion and repetitive use testing.  The examiner noted no fatigue, weakness, lack of endurance, incoordination or additional loss of range of motion with repetitive use testing.  The examiner reported that the x-rays of the Veteran's left ankle did not indicate abnormalities.

In March 2013, the Veteran underwent another VA examination.  The Veteran reported throbbing and swelling upon activity.  The Veteran denied flare-ups, pain, fatigue, weakness or incoordination.  The left ankle plantar flexion was observed as 10 degrees.  The dorsiflexion was observed as 10 degrees.  No evidence of painful motion observed by the examiner before and after repetitive use testing.

The examiner determined that the Veteran's functional impairment is due to less movement than normal in his left ankle and the strength level was rated as 5 out of 5.  The examiner noted that the Veteran did not have ankle joint replacement, surgery, ankylosis of the ankle, subastragalar and or tarsal joint.  X-rays showed no abnormal findings with regard to the ankle.  The examiner noted that the Veteran's left ankle condition did not impact his ability to work.

A July 2016 VA treatment note indicated that the Veteran complained of chronic left ankle pain made worse when standing.  The Veteran was referred for an x-ray and prescribed topical gel.

The 2011 and 2013 VA examinations, reported abnormal left ankle dorsiflexion and plantar flexion range of motion findings that indicated a marked limited motion in the Veteran's ankle.  No ankylosis was noted and x-rays of the Veteran's left ankle showed no other abnormalities.  Additionally, the VA treatment and private treatment records note that the Veteran complained of pain and left ankle limited range of motion, but no other ankle condition is reported.  

As an initial point, the Veteran is currently in receipt of the highest schedular rating based on limitation of motion, and a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, the Veteran's left ankle disability, does not warrant an increased rating in excess of 20 percent under 38 C.F.R. § 4.71a, DC 5271.  

An increase rating for his left ankle disability is also possible under DC 5270, ankylosis of the ankle. See 38 C.F.R. § 4.71a, DC 5270.  Again, ankylosis of the left ankle has not been alleged or demonstrated, and the most recent examination specifically found ankylosis not to be present.  Therefore, a rating in excess of 20 percent is not warranted under DC 5270.

The Board has considered the other diagnostic code criteria pertaining to the ankle. A rating in excess of 20 percent is not available under DC 5272, ankylosis of subastragalar or tarsal joint, DC 5273, malunion of the os calcis or astragalus, or DC 5274, astragalectomy, as none of these disabilities are shown.  Moreover, the Veteran's musculoskeletal disability is currently evaluated at the highest rating available based upon limitation of motion.  See 38 C.F.R. § 4.71a. DC 5270.  

In a June 2013 statement and a July 2016 Board hearing, the Veteran testified that his ankle condition has worsened since his last rating decision.  However, the Veteran indicated that he is not currently getting treatment for his ankle and that he gets medicine and works it out himself.  The Veteran also asserted that his ankle is not frozen in place but after an hour of standing he has to sit down due to weakness.  The Veteran stated he is a police officer and his position allows him to often work while sitting.  

The Board is sympathetic to the concerns that have been voiced, and notes that the Veteran's left ankle may cause some issues.  However, the Veteran already receives the highest schedular rating for limitation of motion of the ankle, and he failed to attend the VA examination which was intended to evaluate his service connected ankle.  As such, the evidence of record does not provide a basis for a higher rating.  

Accordingly, the claim is denied.

Left Varicole 

In a November 2008 rating decision, the Veteran was granted service connection for a left testicle varicocele and assigned a noncompensable rating effective July 2008.    He is seeking a compensable rating.

Disabilities characterized under this DC 7525 are rated the same as a urinary tract infection which, under 38 C.F.R. § 4.115a (2016), allows for a 10 percent rating when the evidence shows long-term drug therapy, 1 to 2 hospitalizations per year  and/or intermittent intensive management.

Turning to the medical evidence, the Veteran's treatment record indicate that the Veteran has a history of left testicle Varicocele and periodically was prescribed pain medication.  

In March 2013, the Veteran underwent a DBQ male reproductive system VA examination at which he reported experiencing left testicular soreness and aching.  The Veteran denied surgery, medication, urinary tract or kidney infection and voiding dysfunction.  The examiner concluded that the Veteran's disability does not impact his ability to work.

In May 2017, the Veteran underwent a DBQ male reproductive system VA examination.  The Veteran reported consistent testicular pain that worsens with standing.  The Veteran denied surgery, medication, an orchiectomy, renal and voiding dysfunction.  The examiner acknowledged that the Veteran experienced erectile dysfunction, but concluded that it was not attributable to the Veteran's left testicle varicocele diagnosis.  The examiner concluded that the Veteran's disability does not impact his ability to work.

The Board acknowledges the Veteran's June 2013 statement and April 2016 Board testimony reporting his testicular pain and discomfort.  However, the Veteran testified that he is not under a treatment plan and reported in his 2013 and 2017 VA examination that he is not taking pain medication for his condition.  The Veteran is employed as a police officer and no functional impact was noted during his VA examinations.  Moreover, the record does not reflect hospitalizations, or intensive management of any duration for his varicocele condition.  Aside from the left varicocele abnormality, the Veteran's reproductive organ physical VA examination showed normal results.  

The Board has considered all potentially applicable Diagnostic Codes that rate the Veteran's for a higher alternative rating.  As the evidence does not show a diagnosis of any other type of epididymo-orchitis condition, the Board finds that the other Diagnostic Codes are not warranted.  Thus, the weight of the evidence is against the claim and, a compensable rating is not warranted.


ORDER

A rating in excess of 20 percent for a left ankle disability is denied.

A compensable rating for a left testicle varicocele is denied.




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


